DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 5/3/2022.
Claims 1 – 12 and 23 – 30 are pending.
Claims 1 – 11 and 23 have been amended.
Claims 13 – 22 have been canceled.
Claims 24 – 30 are newly added.

Allowable Subject Matter
Claims 1 – 12 and 23 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 12 and 23, same reasons of Action sent on 3/3/2022 including the amendments directed to matters of form not affecting the scope of the claim.

Regarding Claim 24, the prior art of record does not teach claimed limitation: “a first connection to electrically connect the testing power supply and an input side of the test target; and a second connection to electrically connect an output side of the test target and the testing power supply for transmitting active power output from the output side of the test target to the input side of the test target” in combination with all other claimed limitations of claim 13.
Regarding Claims 25 – 30, the claims are allowed as they further limit allowed claim 24.

The closest references are found based on the updated search:
Zhang et al. (US 2022/0134356 A1) discloses connecting the pulse power supply to a power supply, increasing an output voltage of the pulse power supply until the spark discharge occurs, then decreasing the output voltage of the pulse power supply until the spark discharge is terminated, and recording a voltage peak U.sub.1 of the two ends of the grounded current sampling unit by using the oscilloscope; setting a single rising edge trigger mode for the oscilloscope, adjusting a trigger voltage to 2U.sub.1, and then increasing the output voltage of the pulse power supply, wherein when the spark discharge occurs, the oscilloscope records a waveform u(t) of a voltage of the two ends of the grounded current sampling unit and a waveform u.sub.2(t) of a voltage output by the voltage divider; performing conversion on the waveform u(t) of the voltage of the two ends of the grounded current sampling unit recorded by the oscilloscope to obtain a waveform (see claim 8).
Ma et al. (US 8,233,974 B2) suggests a current test circuit, comprising: a main control component, a sampling resistor array, a voltage test assembly, and a power conversion circuit; a control end of the sampling resistor array is connected with the main control component; a first end of the sampling resistor array is connected with the power conversion circuit (see claim 1).
Tawada et al. (US 2022/0050144 A1) teaches a testing device of an inverter device comprising: a power supply device including an AC-DC conversion circuit for converting AC power received from an AC power supply into DC power and a control part for controlling the AC-DC conversion circuit; and a filter circuit interposed between a tested inverter device to be tested and the power supply device, having a reactor and a capacitor, and delivering the DC power output from the power supply device to the tested inverter device, wherein the control part is configured to execute output adjustment of the AC-DC conversion circuit when a test start signal is generated to start an instantaneous voltage abnormality test which is a test to change magnitude of power supply voltage of the AC power supply in a predetermined direction being either one of increase or decrease during operation of the tested inverter device and the power supply device (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 12, and 24, therefore claims 1 – 12 and 23 – 30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/7/2022